Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
 
Claims 1-9 and 11-23 are pending.
Claim 10 is cancelled.
Claim 1 is currently amended.
Claims 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-9 and 21-23 as filed on August 9, 2022 are pending and under consideration.

Withdrawn Objections / Rejections
In view of the cancellation of claim 10, the rejection of claim 10 in view of Hanna is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “less than 1% by weight of an additional polymer lacking ethylenic unsaturation” should recite “less than 1% by weight of the eyeliner composition of an additional polymer lacking ethylenic unsaturation” or some variation thereof because it is clear from paragraph [0029] of the instant specification that the recited percentage is relative to the eyeliner composition and is not relative to the closed group of polymers.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2019/0261715, published August 29, 2019, IDS reference filed June 24, 2020) in view of Lee (US 2012/0269893, published October 25, 2012).
Hunter teaches a load-bearing magnetic eyeliner comprising magnetic particles and a load-bearing structural adhesive (title; abstract; paragraphs [0027], [0029]-[0030]; claims).
	Magnetic particles include iron oxides; the particles can be provided in encapsulated form (surface-treated) to optimize properties such as dermal compatibility; for example, iron oxides can be prevented from environmental degradation or direct skin contact (paragraphs [0055]-[0056]).  The composition may comprise 10 to 60 wt% iron oxide based magnetic particles; Example 1B comprises 40 wt% magnetic element(s) (paragraph [0058]; Examples 1-5).  See MPEP 2144.05 I (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
	Structural adhesives include acrylics (unstyrenated) (paragraphs [0048], [0059]).  The adhesive may comprise 0 to 30 wt% ethyl hexyl acrylate copolymers in combination with butyl acrylate, methyl methacrylate, and methacrylic acid copolymers from 5 to 45 wt% (one unstyrenated acrylic polymer) (paragraph [0059]; Examples), as required by instant claim 6.
	The composition may optionally further comprise thickening agents such as natural gums (additional polymer lacking ethylenic unsaturation); Example 1B comprises 1 wt% gelling agent(s) (paragraphs [0060]-[0061]), as required by instant claim 2.  Although the compositions may comprise oils and waxes (paragraph [0061]; Examples 1-5), such are not required (substantially free of as defined in paragraph [0014] of the instant specification), as required by instant claim 9.  See MPEP 2123 I (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  
	The composition may further comprise film-forming components such as styrene/methacrylate/acrylate copolymer blends in amounts from 5 to 45 wt% (paragraph [0062]), as required by instant claim 6.  Regarding instant claims 7 and 8 which recite a weight ratio of styrenated to unstyrenated from about 2:1 to 5:1, the ranges taught by Hunter for the film-former (styrenated) and the structural adhesive (unstyrenated) are broad, the ratio of which encompass weight ratios as instantly claimed.  
	The composition may further comprise water from 0 to 50 wt% (paragraph [0063]), as required by instant claims 3 and 4.
	The composition may further comprise humectants inclusive of ethylene glycol and glycerol (water-soluble) (paragraph [0066]), as required by instant claim 5.
	Regarding the closed group of polymers as required by claim 1, because the compositions of Hunter, at broadest, require nothing more than magnetic particles and a load-bearing structural adhesive, and the preferred adhesive may comprise 0 wt% ethyl hexyl acrylate copolymers (methacrylic acid-2-ethylhexyl acrylate copolymer as exemplified, e.g., Example 1) in combination with 5 to 45 wt% butyl acrylate, methyl methacrylate, and methacrylic acid copolymers (butyl acrylate / methyl methacrylate / methacrylic acid copolymer as exemplified, e.g., Example 1), a preferred adhesive according to Hunter requires only one unstyrenated acrylic polymer.  Hunter expressly teaches the thickening / gelling agents (xanthan gum / cellulose as exemplified, e.g., Example 1), which encompass polymers, as optional.  Hunter expressly teaches the suitable film-forming components (2-propenoic acid, 2-methyl-, polymer with ethenylbenzene (styrenated acrylic) as exemplified, e.g., Example 1) as optional but preferable for enhancing film-forming and opacifying-controlling properties that facilitate the formation of homogenous, visually pleasing opaque film surfaces in paragraph [0062]).  Thus, Hunter does not require a polymer in the composition that falls outside the closed grouping new claimed.
	Hunter does not teach the surface treatment comprises a coating that includes a silicone material as required by claim 1. 
This deficiency is made up for in the teachings of Lee.
Lee teach compositions comprising solid, preferably metal oxide particles such as iron oxides encapsulated in a silicone matrix (title; abstract; paragraphs [0015], [0030]; claims).  Iron oxides are known to cause generation of reactive oxygen species (ROS) which not only can exert oxidative stress on the skin, but also may interfere with other ingredients in cosmetic compositions (paragraph [0030]).  Encapsulation of such ROS-releasing particles in the silicone matrix eliminates or reduces potential oxidative stress (paragraph [0030]).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic particles of Hunter to comprise a silicone matrix capsule / coating as taught by Lee in order to reduce or eliminate generation of reactive oxygen species upon application to the eyeliner of Hunter to the skin.  There would be a reasonable expectation of success because Hunter teach the magnetic particles may be provided in encapsulated form to optimize properties such as dermal compatibility and degradation prevention.

Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2019/0261715, published August 29, 2019, IDS reference filed June 24, 2020) in view of Lee (US 2012/0269893, published October 25, 2012) as applied to claims 1-9 above, and further in view of Shen et al. (US 2021/0000708, filed July 5, 2019, of record).
The teachings of Hunter and Lee have been described supra.  Hunter teach iron oxide based magnetic particles (paragraph [0058]).
Hunter does not specifically teach the particulate comprises at least about 90 wt% iron or iron oxide as required by claim 21.
This deficiency is made up for in the teachings of Shen.
Shen teach a magnetic eyeliner comprising iron oxide black as a magnetic substance; the purity of the iron oxide black is 99.99% (title; abstract; paragraphs [0005]-[0006]; claims, particularly claims 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulated iron oxide based magnetic particles of Hunter in view of Lee to have a purity of 99.99% as taught by Shen in order to maximize the magnetic property thereof. 

Claims 1-9, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2019/0261715, published August 29, 2019, IDS reference filed June 24, 2020) in view of Lee (US 2012/0269893, published October 25, 2012) as applied to claims 1-9 above, and further in view of Barba et al. (FR 2,968,978 A1, published June 22, 2012, as evidenced by the abstract and Google translation, of record) and Piot et al. (US 6,641,823, published November 4, 2003, of record).

The teachings of Hunter and Lee have been described supra.
Hunter further teaches the humectants inclusive of ethylene glycol and glycerol can be present from 0.01 to 20 wt% (paragraph [0066]).
Hunter does not specifically teach 0.5 to 10 wt% cosolvent as required by claim 22.
Hunter does not teach the cosolvent is a C2-C5 monoalcohol as required by claim 23.
These deficiencies are made up for in the teachings of Barba and Piot.
Barba teach an eyeliner composition comprising a particulate phase comprising coloring agent and an aqueous dispersion of solid particles of a film-forming polymer / acrylate (title; abstract; claims).  The composition comprises an aqueous phase comprising water and water-miscible polyols such as glycerin or/and water-miscible C2-C6 monoalcohols (page 8, 1st paragraph).
Piot teach makeup / eyeliner compositions which are tolerated by sensitive skin and/or eyes (title; abstract; claims).  The compositions comprise an aqueous medium comprising 0.1 to 20 wt% water-miscible C1-C6 monoalcohol (column 2, lines 7-16; column 4, lines 20-43; Examples; claims 1, 8, 12, 15-16, 22-24, 26-27).  The compositions may further comprise 0.1 to 30 wt% of at least one glycol such as ethylene glycol (column 4, lines 20-23; claims 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that humectants as taught by Hunter inclusive of glycerol which can be present from 0.01 to 20 wt% also function as cosolvents because Barba teach glycerin (glycerol) is a water-miscible polyol which may be present in the aqueous phase of an eyeliner composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aqueous phase of the eyeliner composition of Hunter in view of Lee to further comprise water-miscible polyols such as glycerin or/and water-miscible C2-C6 monoalcohols as taught by Barba because it is routine and conventional to include such water-miscible polyols or/and monoalcohols in eyeliner compositions.  There would be a reasonable expectation of success because Hunter teach the compositions may comprise glycerol which is a species of water-miscible polyol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water-miscible C2-C6 monoalcohols in the eyeliner composition of Hunter in view of Lee and Barba in amounts of 0.1 to 20 wt% as taught by Piot because such amounts are recognized in the art as suitable for C1-C6 monoalcohols in an aqueous eyeliner composition.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ripandelli et al. (US 2003/0152827) teach polysiloxane-coated iron oxide pigments (title).
	Schlossman et al. (US 2004/0234613) teach hybrid organometallate – functionalized silicone coated cosmetic powders (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619